Citation Nr: 9924154	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent 
effective October 1, 1995, but prior to March 12, 1997 for 
status post anterior cruciate ligament (ACL) repair and 
medial meniscus repair of the left knee with chondromalacia.
 
2.  Entitlement to an evaluation in excess of 10 percent 
effective as of May 1, 1997 for status post ACL repair and 
medial meniscus repair of the left knee with chondromalacia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran served in active service from 
March 1991 to November 1992.

The veteran was scheduled for an appeal hearing at the RO in 
April 1998, as well as for a hearing before a traveling 
member of the Board in March 1999.  However, although the 
veteran's mailed hearing notices were not returned as 
undeliverable, the veteran failed to appear to both of these 
hearings.  There has been no request by either the veteran or 
his representative to reschedule the hearings.  As such, the 
requests for a hearing before the Board is considered 
withdrawn and the Board will proceed with its review on the 
present record.  See 38 C.F.R. § 20.702 (1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to March 12, 1997, the veteran's left knee 
disability was manifested by a range of motion of 0 to 150 
degrees, and not more than mild instability without objective 
evidence of functional loss.

3.  Since May 1, 1997, the veteran's left knee disability has 
been characterized by not more than slight instability; he 
also has degenerative arthritic changes in the joint with 
range of motion from 0 to 125 degrees accompanied by 
objective evidence of mild tenderness, a slight limp on 
walking and painful squatting.  




CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation, in 
excess of 10 percent, effective October 1, 1995, but prior to 
March 12, 1997 for status post ACL repair and medial meniscus 
repair of the left knee with chondromalacia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for an increased disability evaluation, in 
excess of 10 percent, effective May 1, 1997 for status post 
ACL repair and medial meniscus repair of the left knee with 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5257 (1998).

3.  The criteria for a 10 percent disability evaluation 
effective May 1, 1997 for traumatic arthritis of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5010 (1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law

The veteran's claim is"well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and no 
further assistance to the veteran is required to comply with 
the duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

When evaluating musculoskeletal disabilities, such as in this 
case, the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, Diagnostic Code 5257 provides the following 
evaluations for knee disabilities involving recurrent 
subluxation or lateral instability: 10 percent for mild; 20 
percent for moderate; and 30 percent for severe impairment.  
See 38 C.F.R. § 4.71a (1998).  

Further, the VA General Counsel has held that an appellant 
who has both arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5257 and 5003.  See 
VAOPGCPREC 23-97.  For a knee disorder already rated under DC 
5257, a veteran would have additional disability justifying a 
separate rating if there was limitation of motion under DC 
5260 or DC 5261.  The General Counsel stated that there would 
be no additional disability based on limitation of motion if 
the claimant did not at least meet the criteria for a zero-
percent rating under DC 5260 or DC 5261.  However, in an 
August 1998 opinion, the Acting General Counsel noted that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  It was 
also held that the provisions of 38 C.F.R. § 4.40, 4.45, and 
4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
See VAOPGCPREC 9-98.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1998).

II.  Increased Evaluation from October 1, 1995, 
to March 12, 1997 

The evidence includes records from the University of Michigan 
Hospital dated from January to March 1994 indicating the 
veteran underwent a left knee arthroscopy with medial 
meniscal repair in February 1994.  Additionally, a January 
1995 VA examination report shows the veteran complained of 
pain and tenderness in the medial knee.  However, upon 
examination, he had multiple scars on the knee/patellar area, 
and a range of motion of the left knee of 0 to 150 degrees.  
His patella was rigidly in place, and his collateral ligament 
seemed intact in spite of what the veteran reported.  His 
cruciate ligament seemed normal with Lachman sign, but with 
minimal looseness with the drawer sign.  Although he was 
wearing a cloth knee brace at the time of the examination, 
his gain was"O.K."  He did not present objective evidence 
of pain upon pressure of the tibial tubercles or condyles, 
did not have grating or popping upon rocking and feeling of 
the leg, and had a normal McMurray's sign.  

Furthermore, a January 1995 VA radiology report shows the 
veteran had minimal lipping about the medial articulating 
surface of the tibia, some calcification adjacent to the 
medial femoral condyle, and a small spur about the posterior 
inferior aspect of the patella.  Lastly, records from the 
Allen Park VA Medical Center (VAMC) dated from February 1997 
to March 1997 reveal the veteran had evidence of early 
degenerative joint disease.

A review of the evidence of record reveals that, as of 
October 1, 1995, but prior to March 12, 1997, the veteran's 
left knee disability was characterized by a range of motion 
of 0 to 150 degrees and little if any instability.  However, 
although the evidence shows the veteran presented evidence of 
a small spur and early degenerative joint disease in the left 
knee, he did not present objective evidence of pain upon 
motion or pressure.  

Thus, from October 1, 1995 to March 12, 1997 the veteran did 
not present evidence of more than slight recurrent 
subluxation or lateral instability.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the award of a disability evaluation in excess of 10 percent 
effective October 1, 1995, but prior to March 12, 1997, for 
the veteran's status post ACL repair and medial meniscus 
repair of the left knee with chondromalacia, under Diagnostic 
Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).  
In addition, during the period of time including from October 
1, 1995 to prior to March 12, 1997, since the veteran had a 
range of motion from 0 to 150 degrees, he does not meet the 
criteria establish for a zero-percent rating under either DC 
5260 or DC 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (1998).  Furthermore, although the evidence shows 
the veteran presented with evidence of early degenerative 
joint disease of the left knee, the evidence does not include 
limitation of motion objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Thus, the veteran does not meet the criteria 
for an initial rating in excess of 10 percent under either DC 
5003 or DC 5010.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1998); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
VAOPGCPREC 9-98 (requiring that the provisions of 38 C.F.R. 
§ 4.40, 4.45, and 4.59 be considered in assigning an 
evaluation for degenerative or traumatic arthritis under DC 
5003 or DC 5010).  As such, the Board concludes that the 
preponderance of the evidence is against the award of a 
disability evaluation in excess of 10 percent prior to March 
12, 1997, for the veteran's left knee disability under 
Diagnostic Codes 5003, 5010, 5260, 5261.  

Moreover, the Board finds that the January 1995 VA 
examination report discussed above contains notations by the 
examiner showing the veteran did not present objective 
evidence of pain upon motion or pressure, and did not have 
grating or popping upon rocking and feeling of the leg.  As 
such, the Board concludes that the veteran did not suffer 
from additional functional loss due to pain in his left knee, 
other than the disability already discussed and contemplated 
in the rating criteria applied above.  See DeLuca, supra; see 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998). 

III.  Increased Evaluation Effective May 1, 1997

The evidence includes March 1997 notations from the Allen 
Park VAMC showing the veteran underwent left knee arthroscopy 
on March 12 for removal of a benign synovial cyst.  The RO 
assigned a temporary total rating under 38 C.F.R. § 4.30 for 
convalescence from March 12 through April 30, 1997.  The 10 
percent schedular rating was reassigned from May 1, 1997.  

On an August 1997 VA examination, the veteran reported his 
left knee was painful and difficult to bend, and he said that 
the had recurrent swelling which was excised during March 
1997 surgery.  Upon examination, the veteran had a slight 
limp on walking, his left knee was slightly flexed, and 
squatting was painful and limited.  Furthermore, he did not 
have swelling, effusion or deformity; but had a surgical scar 
running transversely on the medial side of the knee joint 
with diffuse swelling around the scar which was mildly tender 
on palpation.  However, his joint line was non-tender, his 
McMurray's, Drawer's and Lachman tests were negative, and his 
range of motion of the left knee was from 0 to 125 degrees.  
The veteran's diagnosis was status post ACL reconstruction of 
the left knee, with excision of a cyst swelling in the medial 
aspect of the knee.  

After a review of the evidence, the Board finds that, as of 
May 1, 1997, the veteran's left knee disability has been 
manifested by range of motion from 0 to 125 degrees.  The 
veteran also has a transversal surgical scar on the medial 
side of the knee joint with some swelling around the scar and 
objective evidence of mild tenderness.  There was a slight 
limp on walking, and his squatting was painful and limited.

Thus, as the evidence does not demonstrate more than slight 
recurrent subluxation or lateral instability since May 1, 
1997, the Board concludes that the preponderance of the 
evidence is against the award of a disability evaluation in 
excess of 10 percent since that date under Diagnostic Code 
5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  

However, the veteran's left knee remained symptomatic after 
the March 1997 surgery and the evidence previously 
demonstrated the presence of degenerative arthritic changes 
in the left knee on x-ray findings.  There was some swelling 
around the surgical scar with objective evidence of mild 
tenderness, a slight limp on walking, and painful and limited 
squatting.  Although the reported range of motion of the knee 
from 0 to 125 degrees does not meet the criteria for a zero-
percent rating under either the applicable criteria (see 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998), there 
is objective evidence of painful motion sufficient to warrant 
the award of a separate 10 percent disability evaluation 
under DC 5010 for arthritis.  See VAOPGCPREC 9-98.

The Board has also considered 38 U.S.C.A. § 5107(b), which 
provides that the benefit of the doubt rule must be applied 
to a claim when the evidence submitted in support of the 
claim is in relative equipoise.  The evidence is in relative 
equipoise when there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  See Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In this 
case, as the evidence of record does not show the veteran's 
left knee disability, for the period including from October 
1995 to March 1997, has met the criteria for the next higher 
evaluation, the Board finds that the evidence is not in 
relative equipoise, and thus the benefit of the doubt is not 
for application with respect to this period of time.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has been considered 
whether or not they were raised by the veteran, including 
38 C.F.R. § 3.321(b)(1), which provides procedures for 
assignment of an extra-schedular evaluation.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).  Although the 
veteran has stated his left knee disability interferes with 
his trade and employment, the evidence does not show that the 
disability has caused marked interference with his 
employment.  Additionally, the evidence does not show that 
the veteran's disability has caused him the need of frequent 
periods of hospitalization, or otherwise have rendered 
impracticable the application of the regular schedular 
standards so as to warrant further consideration of an extra-
schedular rating.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

An evaluation in excess of 10 percent effective prior to 
March 12, 1997, and since May 1, 1997, for status post ACL 
repair and medial meniscus repair of the left knee with 
chondromalacia is denied.

A separate 10 percent disability evaluation effective May 1, 
1997 for arthritis of the right knee is granted, subject to 
those provisions governing the payment of monetary benefits.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

